 

Exhibit 10.38

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of October
1, 2002, by and between DATUM INC., a Delaware corporation (“Borrower”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

A. Borrower and Bank have executed and entered into a Second Amended and
Restated Credit Agreement dated as of July 7, 2000, which Second Amended and
Restated Credit Agreement heretofore has been amended from time to time,
including amendments evidenced by (i) that certain Amendment No. 1 to Second
Amended and Restated Credit Agreement dated as of May 23, 2001, (ii) that
certain Amendment No. 2 to Second Amended and Restated Credit Agreement dated as
of May 29, 2001, (iii) that certain Amendment No. 3 to Second Amended and
Restated Credit Agreement dated as of February 1, 2002, and (iv) that certain
Amendment No. 4 to Second Amended and Restated Credit Agreement dated as of May
10, 2002 (as so amended, the “Existing Credit Agreement”). The Existing Credit
Agreement amended and restated that certain Amended and Restated Credit
Agreement dated as of September 27, 1996 between Borrower and Bank, which in
turn amended and restated that certain Credit Agreement dated as of December 16,
1994 between Borrower and Bank.

 

B. Pursuant to the Existing Credit Agreement, Borrower has executed and
delivered to the order of Bank that certain Fifth Amended and Restated Revolving
Line of Credit Note dated May 10, 2002 in the original principal amount of up to
$10,000,000.00 (the “Existing Revolving Note”). Pursuant to the Existing Credit
Agreement, Borrower has also executed and delivered to the order of Bank that
certain First Amended and Restated Term Note dated May 29, 2001 in the original
principal amount of $3,500,000 (the “Term Note”). The indebtedness owing by
Borrower to Bank evidenced by the Term Note has been repaid in full.

 

C. In connection with the credit accommodations made by Bank pursuant to the
Existing Credit Agreement, Borrower and its Subsidiaries have executed and
delivered to Bank numerous other loan and security documents, including the
“Existing Collateral Documents” (as defined below), the “Existing Guaranty” (as
defined below), letter of credit agreements and the like. Such documents,
together with the Existing Credit Agreement and the Existing Revolving Note are
collectively referred to herein as the “Existing Loan Documents.”

 

D. Bank and Borrower have agreed to amend the Existing Credit Agreement and, as
applicable, the other Existing Loan Documents to reflect certain modifications
agreed to between Borrower and Bank.

 

-1-



--------------------------------------------------------------------------------

E. This Agreement is intended by Borrower and Bank as an amendment and
restatement of the Existing Credit Agreement as of the “Effective Date” (as
defined below). To the extent not repaid on the Effective Date, amounts
outstanding under the Existing Revolving Note shall be deemed to be outstanding
hereunder and evidenced by the “Line of Credit Note” (as defined below).

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:

 

ARTICLE 1

DEFINITIONS AND INTERPRETATION

 

Section 1.1 DEFINED TERMS. The following definitions are in addition to those
stated elsewhere in this Agreement:

 

“Advance” means an advance under the Line of Credit.

 

“Austin-Datum” means Austin-Datum, LP, a Texas limited partnership.

 

“Austron” means Austron, Inc., a Texas corporation.

 

“Borrowing Base” means, as of any date of determination, an amount determined by
Bank with reference to the most recent Borrowing Base Certificate to be equal to
the Eligible Receivables Component; provided, however, that if on such date the
most recent Borrowing Base Certificate is as of a date more than 60 days prior
to such date, the Borrowing Base shall mean such amount as may be determined by
Bank in its sole discretion.

 

“Borrowing Base Certificate” means a borrowing base certificate in the form of
Exhibit A, properly completed and executed by an officer of Borrower, on behalf
of all of the Borrowing Base Parties.

 

“Borrowing Base Parties” means, for purposes of determining the Borrowing Base
and for certain reporting requirements, Borrower, Efratom, Systems, Digital and
Austin-Datum.

 

“Borrowing Base Start Date” means the date immediately subsequent to the first
date on which Designated Usage exceeds $2,000,000.

 

“Collateral” means all property, real or personal, in which Bank is granted a
Lien

 

-2-



--------------------------------------------------------------------------------

in accordance with this Agreement and the other Loan Documents.

 

“Credit” means the credit accommodation described in Article 2 hereof.

 

“Datum-Austin I” means Datum-Austin Holdings I, LLC, a California limited
liability company.

 

“Datum-Austin II” means Datum-Austin Holdings II, LLC, a California limited
liability company.

 

“Designated Usage” means, as of any date of determination, the sum of (a) the
aggregate principal amount of Advances then outstanding under the Line of Credit
Note plus (b) the aggregate Effective Amounts of all Letters of Credit
outstanding as of such date, other than the Systems Letter of Credit, the
Effective Amount of which shall not be included in the computation of Designated
Usage.

 

“Digital” means Digital Delivery, Inc., a Massachusetts corporation.

 

“Effective Amount” means, as of any date of determination and with respect to
any Letter of Credit then outstanding, the sum of (a) the effective undrawn
amount of such Letter of Credit not then paid by Bank plus (b) the aggregate
amount paid by Bank under such Letter of Credit not then reimbursed to Bank and
not the subject of one or more Advances made pursuant to Section 2.1(d)(ii).

 

“Efratom” means Efratom Time and Frequency Products, Inc., a Colorado
corporation.

 

“Eligible Receivables” means, as of any date of determination, accounts
receivable of the Borrowing Base Parties as to which Bank holds a first priority
perfected Lien, provided that such accounts receivable have been created in the
ordinary course of business of such Borrowing Base Parties, as applicable, and
shall not include:

 

(a) any account of any Borrowing Base Party other than Datum-Austin which is
more than 90 days past due or any account of Datum-Austin which is past due more
than 120 days; provided, however, that no account remaining unpaid beyond 120
days (or 150 days with respect to accounts of Datum-Austin) beyond the original
invoice date or shipment date (whichever is earlier) shall qualify as an
Eligible Receivable;

 

(b) any account with respect to which payment is or may be contingent or
conditional in any respect;

 

(c) any “contra” account or any other account for which there exists any right
of setoff, defense or discount (except regular discounts allowed in the ordinary
course of business to promote prompt payment) or for which any defense or
counterclaim

 

-3-



--------------------------------------------------------------------------------

 

has been asserted;

 

(d) accounts representing obligations of state or municipal governments or of
the United States government or political subdivisions thereof unless such
accounts represent obligations of the United States government and, if required
by Bank, Bank’s forms N-138 and N-139, have been duly executed and acknowledged
with respect thereto;

 

(e) accounts representing obligations of account debtors located in foreign
countries, except to the extent any such account, in Bank’s determination, is
supported by a letter of credit or is insured under a policy of foreign credit
insurance, in each case in form, substance and issued by a party acceptable to
Bank;

 

(f) any account which arises from the sale or lease to or performance of
services for, or represents an obligation of, any employee, affiliate, partner,
member, parent or Subsidiary of any Borrowing Base Party;

 

(g) that portion of any account which represents interim or progress billings or
retention rights on the part of the account debtor;

 

(h) any account which represents an obligation of any account debtor when twenty
percent (20%) or more of the combined accounts owing from such account debtor to
the Borrowing Base Parties are not eligible pursuant to item (a) above;

 

(i) that portion of any account from an account debtor which represents the
amount by which the Borrowing Base Parties’ total accounts from said account
debtor on a combined basis exceeds twenty-five percent (25%) of the Borrowing
Base Parties’ total accounts on a combined basis;

 

(j) any account owing from an account debtor where such account debtor has
applied or unapplied credit balances outstanding in excess of 90 days beyond the
applicable due date and such credit balances exceed the otherwise “eligible”
portion of accounts due from such account debtor;

 

(k) any account deemed ineligible by Bank when Bank, in its sole discretion,
deems the creditworthiness or financial condition of the account debtor, or the
industry in which the account debtor is engaged, to be unsatisfactory.

 

“Eligible Receivables Component” means, in calculating the Borrowing Base (but
subject to Section 2.1(b)), eighty percent (80%) of the aggregate book value of
the Borrowing Base Parties’ then existing Eligible Receivables, as determined by
Bank upon receipt and review of such collateral reports and other documents as
Bank may require.

 

“Existing Collateral Documents” means, collectively, the Existing Security

 

-4-



--------------------------------------------------------------------------------

 

Agreements and Tozer Road Mortgage Documents, in each case as the same may from
time to time have been amended, supplemented, restated or otherwise modified.

 

“Existing Guaranty” means the Second Amended and Restated Guaranty dated as of
July 7, 2000 by Austron, Efratom, Systems, Digital, Austin-Datum, Datum-Austin I
and Datum-Austin II in favor of Bank for the purpose of guarantying, among other
things, Borrower’s obligations under the Existing Credit Agreement and Existing
Revolving Note.

 

“Existing Letters of Credit” means the existing Letters of Credit described in
Section 2.1(d).

 

“Existing Security Agreements” means, collectively, the security agreements,
pledge agreements, assignments, UCC-1 financing statements, fixture filings,
consents and other collateral security documents heretofore executed and
delivered to Bank in connection with the Existing Credit Agreement granting
Liens to Bank, or perfecting, effecting, facilitating, consenting to, providing
notice of, or otherwise evidencing such Liens, in each case as the same may have
been amended, supplemented, restated or otherwise modified.

 

“Guarantors” means, collectively, Austron, Efratom, Systems, Digital,
Austin-Datum, Datum-Austin I, Datum-Austin II and any other person or entity
which at any time furnishes Bank with a guaranty in accordance with this
Agreement.

 

“Letter of Credit” or “Letters of Credit” means any one or more of the standby
letters of credit described in Section 2.1(d).

 

“Leverage Ratio” shall have the meaning specified for such term in Section
5.9(b).

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, lien or charge of any kind, whether
voluntarily incurred or arising by operation of law or otherwise, affecting any
property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing statement
(other than a precautionary financing statement with respect to a lease that is
not in the nature of a security interest) under the Uniform Commercial Code or
comparable law of any jurisdiction with respect to any property.

 

“Line of Credit” means the revolving line of credit described in Section 2.1(a).

 

“Line of Credit Note” means the promissory note described in Section 2.1(a).

 

“Line of Credit Termination Date” means May 29, 2003.

 

“Loan and Trust Agreement” means that certain Loan and Trust Agreement dated

 

-5-



--------------------------------------------------------------------------------

as of May 1, 2001 among Massachusetts Development Finance Agency, Systems and
Wells Fargo Bank Minnesota, National Association, as Trustee, concerning the
issue of $2,725,000 of Massachusetts Development Finance Agency Variable Rate
Demand Revenue Bonds Frequency & Time Systems Issue, Series 2001.

 

        “Loan Documents” shall have the meaning set forth for such term in
Section 3.2.

 

        “Loan Party” means Borrower, Austron, Efratom, Systems, Digital,
Datum-Austin I, Datum-Austin II, Austin-Datum, any other Guarantor, any other
person or entity which at any applicable time furnishes Bank with any Collateral
and any other person or entity which at any applicable time becomes a party to
any of the Loan Documents.

 

        “Maximum Line of Credit Amount” means, subject to Section 2.9, as of any
date of determination, $10,000,000.00.

 

        “Real Property Collateral” means, as of any date of determination, the
real property owned by the Loan Parties in which the Bank has a first priority
perfected Lien.

 

        “Subsidiary” means any corporation or other entity fifty percent (50%)
or more of whose securities or other equity interests having ordinary voting
power (other than securities having such power only by reason of the happening
of a contingency) are at any applicable time owned, directly or indirectly, by
Borrower and/or one or more Subsidiaries of Borrower.

 

        “Systems” means Frequency & Time Systems, Inc., a Delaware corporation.

 

        “Systems Bonds” means the “Bonds” as defined in the Loan and Trust
Agreement.

 

        “Systems Letter of Credit” means the letter of credit in the amount of
$2,758,596 issued in favor of Wells Fargo Bank Minnesota, National Association,
as Trustee, as a credit enhancement in support of the Massachusetts Development
Finance Agency Variable Rate Demand Revenue Bonds Frequency & Time Systems
Issue, Series 2001, the proceeds of which Bonds will be used to finance the
acquisition, construction and equipping of manufacturing facilities of Systems
located in Beverly, Massachusetts. Notwithstanding that the Systems Letter of
Credit was issued for the account of Systems and not Borrower, the Systems
Letter of Credit shall for all purposes be a “Letter of Credit” hereunder.

 

        “Systems Trustee” means Wells Fargo Bank Minnesota, National
Association, as Trustee under the Loan and Trust Agreement, and any successor
trustee.

 

        “Tozer Road Mortgage Documents” means, collectively, (a) the Mortgage
Deed and Security Agreement dated March 17, 1995, executed by Systems in favor
of Bank and recorded April 21, 1995 in Book 12992, Page 70, with the Essex South
Registry of Deeds, Essex County, Massachusetts, and filed as Document No. 307740
with the Essex South Registry District of the Land Court, Essex County,
Massachusetts and (b) the Collateral Assignment of

 

-6-



--------------------------------------------------------------------------------

Leases and Rents dated March 17, 1995, executed by Systems in favor of Bank and
recorded April 21, 1995, in Book 12992, Page 89, with the Essex South Registry
of Deeds, Essex County, Massachusetts, and filed as Document No. 307741 with
Essex South Registry District of the Land Court, Essex County, Massachusetts.

 

        “Tozer Road Real Property” means that certain real property owned by
Systems located in the City of Beverly, County of Essex, State of Massachusetts,
more particularly described in Exhibit A to the Tozer Road Mortgage.

 

        Section 1.2 SINGULAR AND PLURAL TERMS. Any defined term used in the
plural in any Loan Document shall refer to all members of the relevant class and
any defined term used in the singular shall refer to any number of the members
of the relevant class.

 

        Section 1.3 ACCOUNTING PRINCIPLES. Any accounting term used and not
specifically defined in any Loan Document shall be construed in conformity with,
and all financial data required to be submitted under any Loan Document shall be
prepared in conformity with, generally accepted accounting principles applied on
a consistent basis.

 

        Section 1.4 EXHIBITS INCORPORATED. All exhibits to this Agreement, as
now existing and as the same may from time to time be modified, are incorporated
herein by this reference.

 

        Section 1.5 REFERENCES. Any reference to any Loan Document or other
document shall include such document both as originally executed and as it may
from time to time be supplemented, modified, amended, restated or extended.
References herein to Articles, Sections and Exhibits shall be construed as
references to this Agreement unless a different document is named. References to
subparagraphs shall be construed as references to the same Section in which the
reference appears.

 

        Section 1.6 OTHER TERMS. The term “document” is used in its broadest
sense and encompasses agreements, certificates, opinions, consents, instruments
and other written material of every kind. The terms “including” and “include”
mean “including (include) without limitation.” The requirement that any party
“deliver” any item to another party shall be construed to require that the first
party “deliver or cause to be delivered” such item to the second party. The term
“any,” as a modifier to any noun, shall be construed to mean “any and/or all”
preceding the same noun in the plural. The terms “modify” and “modification,”
when used with reference to any document or obligation, include amendments,
supplements, renewals, extensions, waivers, terminations and other modifications
of every kind. The terms “law” and “laws,” unless otherwise modified, mean,
collectively, all federal, state and local laws, rules, regulations, codes and
administrative and judicial precedents. The terms “herein,” “hereunder” and
other similar compounds of the word “here” refer to the entire document in which
the term appears and not to any particular provision or section of the document.
This Section 1.6 shall apply to all of the Loan Documents.

 

        Section 1.7 HEADINGS. Article and section headings are included in the
Loan

 

-7-



--------------------------------------------------------------------------------

Documents for convenience of reference only and shall not be used in construing
the Loan Documents.

 

 

ARTICLE 2

THE CREDITS

 

Section 2.1 LINE OF CREDIT.

 

        (a) Line of Credit. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make Advances to, and issue Letters of Credit
for the benefit of, Borrower from time to time up to and including the Line of
Credit Termination Date, not to exceed at any time the Maximum Line of Credit
Amount (“Line of Credit”), the proceeds of which shall be used for general
working capital purposes. Borrower’s obligation to repay Advances under the Line
of Credit shall be evidenced by a promissory note substantially in the form of
Exhibit B attached hereto (“Line of Credit Note”), all terms of which are
incorporated herein by this reference.

 

        (b) Limitation on Borrowings. Notwithstanding any other provision of
this Agreement, Designated Usage shall not at any time subsequent to the
Borrowing Base Start Date exceed the lesser of (i) the Borrowing Base, as
determined by Bank, as of such date or (ii) the Maximum Line of Credit Amount
less the then Effective Amount of the Systems Letter of Credit.

 

        (c) Borrowing and Repayment. Borrower may from time to time during the
term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided, however,
that Designated Usage plus the Effective Amount of the Systems Letter of Credit
shall not at any time exceed the Maximum Line of Credit Amount, and Borrower
shall immediately repay the amount, if any, by which Designated Usage plus the
Effective Amount of the Systems Letter of Credit exceeds the Maximum Line of
Credit Amount. Similarly, Borrower shall immediately repay the amount by which
Designated Usage at any time exceeds the maximum amount permitted by the terms
of Section 2.1(b).

 

        (d) Letter of Credit Subfeature.

 

  (i) As a subfeature under the Line of Credit, Bank agrees from time to time up
to and including the Line of Credit Termination Date to issue standby letters of
credit for the account of Borrower (each, a “Letter of Credit” and collectively,
“Letters of Credit”); provided, however, that the form and substance of each
Letter of Credit shall be subject to approval by Bank, in its sole discretion,
and provided further, that the aggregate undrawn amount of all outstanding
Letters of Credit under this subfeature (including, without limitation, the
Systems Letter of Credit) shall not at any time exceed Six Million Dollars

 

-8-



--------------------------------------------------------------------------------

 

($6,000,000.00). Each Letter of Credit shall be issued for a term not to exceed
three hundred sixty-five (365) days, as designated by Borrower; provided,
however, that no Letter of Credit under this subfeature shall have an expiration
date subsequent to May 29, 2004 unless otherwise approved by Bank.

 

  (ii) The undrawn amount of all Letters of Credit under this subfeature shall
be reserved under the Line of Credit and shall not be available for Advances
thereunder. Each Letter of Credit shall be subject to the additional terms and
conditions of the Letter of Credit Agreement and related documents, if any,
required by Bank in connection with the issuance of such Letter of Credit (each
individually, a “Letter of Credit Agreement” and collectively, “Letter of Credit
Agreements”). Each draft paid by Bank under a Letter of Credit under this
subfeature (including under the “Existing Letters of Credit”, as such term is
defined below) shall be deemed an Advance under the Line of Credit and shall
repaid in accordance with the terms and conditions of this Agreement applicable
to such Advances; provided, however, that if the Line of Credit is not
available, for any reason whatsoever, at the time any draft is paid by Bank, or
if Advances are not available under the Line of Credit at such time due to any
limitation on borrowings set forth herein, then the full amount of such draft
shall be immediately due and payable, together with interest thereon, from the
date such amount is paid by Bank to the date such amount is fully repaid by
Borrower at the rate of interest applicable to Advances under the Line of
Credit. In such event Borrower agrees that Bank, in its sole discretion, may
debit any demand deposit account maintained by Borrower with Bank for the amount
of any draft. As of the Effective Date, the outstanding undrawn amount of the
Systems Letter of Credit is $2,698,596, and there are other Letters of Credit
outstanding having an aggregate Effective Amount of $333,293.77 (as identified
on Schedule 2.1(d) hereto) (collectively, the “Existing Letters of Credit”);
however, there are no outstanding drafts or Advances paid under this subfeature
by Bank. The face amount of the Existing Letters of Credit shall be deemed to be
outstanding under this subfeature subject to all terms and conditions applicable
hereto.

 

  (iii) Borrower agrees that Bank may notify any beneficiary of a Letter of
Credit of the occurrence of an Event of Default. In addition, Borrower agrees
that upon the occurrence of an Event of Default, Bank may request that the
Systems Trustee accelerate the Systems Bonds.

 

  (iv) (a) Borrower agrees to cause Systems to make an optional redemption of
the Systems Bonds under Section 310(d) of the Loan and Trust Agreement on the
Interest Payment Date (as defined in the Loan and Trust Agreement) occurring on
the first Business Day (as defined in the Loan and Trust Agreement) of each of
the following calendar months (provided that the Systems Letter of Credit is
outstanding on each such date and provided further that each such optional
redemption is permitted under the Loan and Trust Agreement), in

 

-9-



--------------------------------------------------------------------------------

the principal amounts indicated below:

 

Calendar Month

--------------------------------------------------------------------------------

    

Principal Amount

--------------------------------------------------------------------------------

December 2002

    

$

30,000

June 2003

    

$

30,000

December 2003

    

$

30,000

June 2004

    

$

30,000

December 2004

    

$

35,000

June 2005

    

$

35,000

December 2005

    

$

35,000

June 2006

    

$

35,000

 

            (b) With respect to the Systems Letter of Credit, the ‘Bank Rate’ as
defined in the Loan and Trust Agreement, as of any date of determination, shall
be an amount equal to 50 basis points in excess of the then applicable interest
rate payable pursuant to the Loan and Trust Agreement on the Systems Bonds which
are not Borrower Bonds (as defined in the Loan and Trust Agreement) or Bank
Bonds (as defined in the Loan and Trust Agreement).

 

Section 2.2 LIMITATION ON BORROWINGS. With respect to Section 2.1(b), Borrower
acknowledges that Bank may from time to time subsequent to the Borrowing Base
Start Date, in its sole and absolute discretion, (i) establish such reserves
against the various components of the Borrowing Base as Bank deems necessary and
proper and (ii) increase or decrease the percentage applicable to the Eligible
Receivables Component. Without in any way limiting the foregoing, Borrower
acknowledges that the advance rate against Eligible Receivables was established
by Bank with the understanding that, among other items, the aggregate of all
returns, rebates, discounts, credits and allowances for the immediately
preceding three (3) months at all times shall be less than five percent (5%) of
the Borrowing Base Parties’ aggregate gross sales for such period. If dilution
of such accounts of the Borrowing Base Parties for the immediately preceding
three (3) months at any time exceeds five percent (5%) of the Borrowing Base
Parties’ aggregate gross sales for such period, or if there at any time exists
any other matter, event, condition or contingency that Bank believes may affect
payment of any portion of the Borrowing Base Parties’ accounts, Bank, in its
sole discretion, may reduce said advance rate to a percentage appropriate to
reflect such additional dilution and/or establish additional reserves against
the Borrowing Base Parties’ Eligible Receivables.

 

Section 2.3 INTEREST/FEES.

 

        (a) Interest. The outstanding principal balance of the Line of Credit
shall bear interest at the rate(s) of interest set forth in the Line of Credit
Note.

 

        (b) Computation and Payment. Interest shall be computed on the basis of
a 360-day year, actual days elapsed. Interest shall be payable at the times and
places set forth in

 

-10-



--------------------------------------------------------------------------------

the Line of Credit Note.

 

(c) Annual Line of Credit Fee. On the Effective Date and on each anniversary
thereof, Borrower shall pay to Bank a nonrefundable line of credit fee equal to
Ten Thousand Dollars ($10,000.00).

 

(d) Unused Commitment Fee. From and after the Effective Date, Borrower shall pay
to Bank a commitment fee equal to one half percent (0.50%) per annum times the
average daily unused portion of the Line of Credit. Such commitment fee shall be
payable quarterly in arrears on the last day of each calendar quarter and on the
Line of Credit Termination Date.

 

(e) Letter of Credit Fees. Borrower shall pay to Bank fees upon the issuance of
each Letter of Credit, upon the payment or negotiation by Bank of each draft
under any Letter of Credit and upon the occurrence of any other activity with
respect to any Letter of Credit (including the transfer, amendment or
cancellation of any Letter of Credit) determined in accordance with Bank’s
standard fees and charges then in effect for such activity. In addition to the
foregoing Borrower shall pay to Bank a standby Letter of Credit fee in
connection with (i) standby Letter(s) of Credit issued hereunder (other than the
Systems Letter of Credit) equal to two percent (2.0%) per annum (computed on the
basis of a 360-day year, actual days elapsed) of the aggregate undrawn amount of
such Letter(s) of Credit and (ii) the Systems Letter of Credit equal to one and
fifteen hundredths percent (1.15%) per annum (computed on the basis of a 360-day
year, actual days elapsed) of the undrawn amount of the Systems Letter of
Credit. Such fees shall be payable upon the issuance of each such standby Letter
of Credit.

 

Section 2.4 COLLECTION OF PAYMENTS. Borrower authorizes Bank to collect all
principal, interest and fees due under the Line of Credit by charging Borrower’s
demand deposit account number 4643-084544 with Bank, or any other demand deposit
account maintained by Borrower with Bank, for the full amount thereof. Should
there be insufficient funds in any such demand deposit account to pay all such
sums when due, the full amount of such deficiency shall be immediately due and
payable by Borrower.

 

Section 2.5 FAILURE TO CHARGE NOT SUBSEQUENT WAIVER. Any decision by Bank not to
require payment of any interest (including default interest), fee, cost or other
amount payable under any “Loan Document” (as defined below) upon any occasion
shall in no way limit or be deemed a waiver of Bank’s right to require full
payment of any interest (including default interest), fee, cost or other amount
payable under any Loan Document on any other or subsequent occasion.

 

Section 2.6 COLLATERAL.

 

(a) Borrower Collateral. As security for all indebtedness of Borrower to Bank
under this Agreement and the other Loan Documents, Borrower has heretofore
granted, and hereby confirms its grant to Bank of, Liens of first priority in
all of Borrower’s personal property,

 

-11-



--------------------------------------------------------------------------------

including all accounts, rights to payment, general intangibles (including
patents and patent applications), chattel paper, deposit accounts, instruments,
documents, inventory, equipment, furniture, fixtures and products and proceeds
of all of the foregoing.

 

(b) Subsidiary Collateral. As further security for all indebtedness of Borrower
to Bank under this Agreement and the other Loan Documents, Borrower shall take
such steps as Bank may require to cause:

 

(i) Austron, Efratom, Systems, Digital, Datum-Austin I, Datum-Austin II and
Austin-Datum to reaffirm their respective grants to Bank of Liens of first
priority in all of their respective personal property including all accounts,
rights to payment, general intangibles (including patents and patent
applications), chattel paper, deposit accounts, instruments, inventory,
equipment, furniture, fixtures and products and proceeds of all of the
foregoing; and

 

(ii) Systems to reaffirm its grant to Bank of a Lien of not less than first
priority on the Tozer Road Real Property (which Lien shall secure only Systems’
obligations under its guaranty to Bank).

 

(c) Documentation; Reimbursement of Costs. All of the foregoing shall be
evidenced by and subject to the terms of such deeds of trust, mortgages,
security agreements, pledge agreements, assignments, financing statements and
other documents (including reaffirmations of any of the foregoing) as Bank shall
reasonably require, all in form and substance satisfactory to Bank. Borrower
shall reimburse Bank immediately upon demand for all costs and expenses incurred
by Bank in connection with any of the foregoing security, including filing and
recording fees and costs of appraisals, audits and title insurance.

 

Section 2.7 GUARANTIES. All indebtedness of Borrower to Bank under this
Agreement and the other Loan Documents, shall be guaranteed by each of the
Guarantors, as evidenced by and subject to the terms of one or more guaranties
in form and substance satisfactory to Bank.

 

Section 2.8 LOAN ADMINISTRATION. From and after the Effective Date, Bank may
establish certain procedures and administrative requirements to be satisfied
from time to time by Borrower in connection with Borrower’s requests for
Advances and the issuance of Letters of Credit under the Line of Credit. Such
procedures may include the periodic submission of information not otherwise
described herein. In connection with the foregoing, Borrower acknowledges that
Bank may conduct periodic audits and appraisals of the Collateral, at such
intervals as Bank may reasonably require and that such audits and appraisals may
be performed by employees of Bank or by independent parties. The costs and
expenses of such loan monitoring and administration, including audits and
appraisals, shall be reimbursed by Borrower upon demand by Bank.

 

Section 2.9 INCREASE TO LINE OF CREDIT. Bank agrees that, at Borrower’s written

 

-12-



--------------------------------------------------------------------------------

request, subsequent to the Effective Date the Maximum Line of Credit Amount
shall be increased to $16,000,000, provided that each of the following
conditions precedent is satisfied as of the date of such request: (a) EBITDA
(determined in accordance with Section 5.9(c)) for the immediately preceding
four fiscal quarters (or shorter fiscal period during such four fiscal quarter
period) is greater than or equal to $8,000,000; (b) As of such date, no (i)
Event of Default shall have occurred and be continuing nor (ii) in the opinion
of Bank, shall have any material adverse change in the financial condition,
business, operations, properties or prospects of Borrower or any of the
Guarantors occurred; and (c) Borrower shall have executed and delivered, or
caused to be executed and delivered, such amendments to the Loan Documents and
other documentation pertaining to the Loan Documents, the Collateral or
otherwise, and shall have obtained such consents and reaffirmations from Loan
Parties, in form and substance satisfactory to Bank, as required by Bank in
connection with such increase.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.

 

Section 3.1 LEGAL STATUS. Borrower is a corporation, duly organized and existing
and in good standing under the laws of the State of Delaware, and is qualified
or licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower. Austron, Austin-Datum, Datum-Austin I,
Datum-Austin II, Efratom, Systems and Digital are corporations, duly organized
and existing and in good standing under the laws of their state of
incorporation, and are qualified or licensed to do business (and are in good
standing as foreign corporations, if applicable) in all jurisdictions in which
such qualification or licensing is required or in which the failure to so
qualify or to be so licensed could have a material adverse effect on any of
them.

 

Section 3.2 AUTHORIZATION AND VALIDITY. This Agreement, the Line of Credit Note,
and each other document, contract and instrument required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively and, in each
case either as originally executed or as the same may from time to time be
amended, supplemented, restated or otherwise modified, the “Loan Documents”)
have been duly authorized, and upon their execution and delivery in accordance
with the provisions hereof will constitute legal, valid and binding agreements
and obligations of Borrower or the other Loan Party which executes the same,
enforceable in accordance with their respective terms.

 

Section 3.3 NO VIOLATION. The execution, delivery and performance by Borrower of
each of the Loan Documents do not violate any provision of any law or
regulation, or contravene

 

-13-



--------------------------------------------------------------------------------

any provision of the Articles of Incorporation or By-Laws or result in any
breach of or default under any contract, obligation, indenture or other
instrument to which Borrower is a party or by which Borrower may be bound. The
execution, delivery and performance by each other Loan Party of each of the Loan
Documents to which it may be a party do not violate any provision of any law or
regulation, or contravene any provision of any formation document of any Loan
Party, or result in a breach or constitute a default under any contract,
obligation, indenture or other instrument to which any Loan Party is a party or
by which any Loan Party may be bound.

 

Section 3.4 LITIGATION. There are no pending, or to the best of Borrower’s
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower or any other Loan Party other than those disclosed by
Borrower to Bank in writing prior to the date hereof.

 

Section 3.5 CORRECTNESS OF FINANCIAL STATEMENT. The consolidated and
consolidating financial statement of Borrower and its Subsidiaries dated as of
June 30, 2002, a true copy of which has been delivered by Borrower to Bank prior
to the date hereof, (a) is complete and correct and presents fairly the
financial condition of Borrower and its Subsidiaries, (b) discloses all
liabilities of Borrower and its Subsidiaries that are required to be reflected
or reserved against under generally accepted accounting principles, whether
liquidated or unliquidated, fixed or contingent, and (c) has been prepared in
accordance with generally accepted accounting principles consistently applied.
Since the date of such financial statement there has been no material adverse
change in the financial condition of Borrower and its Subsidiaries, nor has
Borrower or any Subsidiary of Borrower mortgaged, pledged, granted a Lien in or
otherwise encumbered any of its assets or properties except (i) in favor of
Bank, (ii) pursuant to the Note Agreement or (iii) as otherwise permitted by
Bank in writing.

 

Section 3.6 INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its or any other Loan Party’s income tax payable
with respect to any year.

 

Section 3.7 NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower or any other Loan Party is a party or by which
Borrower or any other Loan Party may be bound that requires the subordination in
right of payment of any of Borrower’s or such Loan Party’s obligations subject
to this Agreement to any other obligation of Borrower or any other Loan Party.

 

 

Section 3.8 PERMITS, FRANCHISES. Borrower and each other Loan Party possess, and
will hereafter possess, all permits, franchises and licenses required and rights
to all trademarks, trade names, patents, and fictitious names, if any, necessary
to enable each of them to conduct the business in which they are now engaged in
compliance with applicable law, and without conflict with the rights of others.

 

Section 3.9 ERISA. Borrower and each other Loan Party are in compliance in all

 

-14-



--------------------------------------------------------------------------------

material respects with all applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended or recodified from time to time
(“ERISA”); neither Borrower nor any other Loan Party has violated any provision
of any defined employee pension benefit plan (as defined in ERISA) maintained or
contributed to by any of them (each, a “Plan”); no Reportable Event as defined
in ERISA has occurred and is continuing with respect to any Plan initiated by
Borrower or any other Loan Party; Borrower and each Loan Party have met their
minimum funding requirements under ERISA with respect to each Plan; and each
Plan will be able to fulfill its benefit obligations as they come due in
accordance with the Plan documents and under generally accepted accounting
principles.

 

Section 3.10 OTHER OBLIGATIONS. Neither Borrower nor any other Loan Party is in
default on any obligation for borrowed money, any purchase money obligation or
any other material lease, commitment, contract, instrument or obligation.

 

Section 3.11 DIVISIONS, TRADE NAMES, ETC. Schedule 3.11 to this Agreement sets
forth all trade names and trade styles (including all so-called “divisions”)
used by Borrower or any of its Subsidiaries at any time within the five (5) year
period ending on the date of this Agreement.

 

Section 3.12 ENVIRONMENTAL MATTERS. Except as disclosed by Borrower to Bank in
writing prior to the date hereof, Borrower and each other Loan Party are in
compliance in all material respects with all applicable Federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of Borrower’s
operations and/or properties, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, the Federal Toxic Substances Control Act and the California Health and
Safety Code, as any of the same may be amended, modified or supplemented from
time to time. None of the operations of Borrower or any other Loan Party is the
subject of any Federal or state investigation evaluating whether any remedial
action involving a material expenditure is needed to respond to a release of any
toxic or hazardous waste or substance into the environment. Neither Borrower nor
any other Loan Party has any material contingent liability in connection with
any release of any toxic or hazardous waste or substance into the environment.

 

-15-



--------------------------------------------------------------------------------

 

ARTICLE 4

CONDITIONS

 

Section 4.1 CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of Bank to
grant any credit contemplated by this Agreement is subject to the fulfillment to
Bank’s satisfaction of all of the following conditions (with the date all such
conditions are satisfied (or waived by Bank in writing) being the “Effective
Date”):

 

(a) Approval of Bank Counsel. All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank’s counsel.

 

(b) Documentation. Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed:

 

(i) This Agreement and the Line of Credit Note.

 

(ii) With respect to Letters of Credit (other than the Existing Letters of
Credit), a Letter of Credit Agreement and Fax Agreement.

 

(iii) From each Loan Party, such amendments to, or reaffirmations of, the
Existing Collateral Documents, the Existing Guaranty, and the other Loan
Documents, as Bank may require.

 

(iv) Without limiting the foregoing subsection (iii), amendments of, or
reaffirmations of, the Tozer Road Mortgage Documents, in each case in form
suitable for recording in the applicable county records if required by Bank.

 

(v) Such UCC-1 financing statements and UCC-2 financing statement amendments as
Bank may require.

 

(vi) A control account agreement executed by Borrower or its Subsidiaries, as
applicable, and each financial institution (other than Bank) with whom any Loan
Party maintains depository relationships.

 

(vii) If required by Bank, an endorsement to the existing title insurance policy
issued to Bank with respect to Bank’s Lien on the Tozer Road Real Property,
insuring the continued priority of such Lien after giving effect to recordation
of the assignments and amendments described in subsection (iv) above.

 

(viii) With respect to each Loan Party, such documentation as Bank may require
to establish the due organization, valid existence and good standing of such
parties, their qualification to engage in business in each jurisdiction in which
they are engaged in business or required to be so qualified, their authority to
execute,

 

-16-



--------------------------------------------------------------------------------

 

deliver and perform any Loan Documents to which they are a party, and the
identity, authority and capacity of each responsible official thereof authorized
to act on their behalf, including certified copies of articles of incorporation
and amendments thereto, bylaws and amendments thereto, certificates of good
standing and/or qualifications to engage in business, certified corporate
resolutions, incumbency certificates, certificates of responsible officials, and
the like.

 

(ix) Such other certificates, documents, instruments, consents and opinions as
Bank may require.

 

(c) Delivery of Pledged Collateral. Each applicable Loan Party shall have
delivered, or caused to be delivered, to the extent not previously delivered, to
Bank, all Collateral pledged to Bank pursuant to the Loan Documents, including
any and all capital stock required to be pledged to Bank according to the terms
of the Loan Documents, together with executed stock powers (in blank) relating
thereto.

 

(d) Recordation of Assignment Documents. The amendments described in subsection
(b)(iv) above (if required by Bank) shall have been recorded in the applicable
real estate records where the Real Property Collateral is located and any
financing statements or amendments to financing statements shall have been
recorded or filed, as appropriate, where required to perfect Bank’s Liens on the
Collateral contemplated by the terms hereof and of the other Loan Documents.

 

(e) Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower or any
other Loan Party hereunder, nor any material decline, as determined by Bank, in
the market value of any Collateral required hereunder or a substantial or
material portion of the assets of Borrower or any such other Loan Party.

 

(f) Insurance. Borrower shall have delivered to Bank evidence of insurance
coverage on all Loan Parties’ property, in form, substance, amounts, covering
risks and issued by companies satisfactory to Bank, with loss payable
endorsements (on Form BFU-438) in favor of Bank.

 

(g) Collateral Audit. Bank shall have completed, at Borrower’s cost, a
collateral audit and examination from an auditor acceptable to Bank and in form,
substance and reflecting collateral values satisfactory to Bank in its sole
discretion.

 

(h) No Event of Default. No Event of Default, and no event or act which with the
giving of notice or the passage of time or both would constitute an Event of
Default, shall have occurred hereunder or under the Existing Credit Agreement.

 

(i) Bank’s Fees. Borrower shall have paid Bank’s costs and expenses as required
by this Agreement, including (i) the estimated fees and disbursements (subject
to

 

-17-



--------------------------------------------------------------------------------

adjustment upon final accounting of outside counsel to Bank and the allocated
costs of Bank’s in-house counsel), and (ii) costs and expenses incurred by Bank
in connection with all diligence, appraisals and audits, as well as recording
and filing fees related hereto.

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:

 

Section 5.1 PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and places
and in the manner specified therein, and immediately upon demand by Bank, the
amount by which the outstanding principal balance of the Line of Credit at any
time exceeds any limitation on borrowings applicable thereto.

 

Section 5.2 ACCOUNTING RECORDS. Maintain, and cause each other Loan Party to
maintain, adequate books and records in accordance with generally accepted
accounting principles consistently applied, and permit any representative of
Bank, at any reasonable time, to inspect, audit and examine such books and
records, to make copies of the same, and to inspect the properties of Borrower
and of each other Loan Party.

 

Section 5.3 FINANCIAL STATEMENTS. Provide to Bank all of the following, in form
and detail satisfactory to Bank:

 

(a) As soon as available, but in no event later than 120 days after and as of
the end of each fiscal year, (i) the consolidated balance sheet of Borrower and
its Subsidiaries as of the end of such fiscal year and the consolidated
statements of income, stockholders’ equity and cash flows of Borrower and its
Subsidiaries for such fiscal year, and (ii) consolidating balance sheets and
statements of income and cash flows, in each case as at the end of and for such
fiscal year, all in reasonable detail, and presented in a manner comparing such
financial statements to corresponding figures from the preceding annual
financial statements. Such financial statements shall be prepared in accordance
with generally accepted accounting principles, consistently applied, and such
consolidated balance sheet and consolidated statements shall be accompanied by a
report of independent public accountants of recognized standing selected by
Borrower and reasonably satisfactory to Bank, which report shall be prepared in
accordance with generally accepted auditing standards as at such date, and shall
not be subject to any qualifications or exceptions as to the scope of the audit
nor to any other qualification or exception determined by Bank to be adverse to
the interest of Bank;

 

-18-



--------------------------------------------------------------------------------

 

(b) As soon as available, but in no event later than 45 days after and as of the
end of each fiscal quarter, (i) the consolidated balance sheet of Borrower and
its Subsidiaries as at the end of such fiscal quarter and the consolidated
statements of income, stockholders’ equity and cash flows of Borrower and its
Subsidiaries for the period from the beginning of the fiscal year to the end of
such fiscal quarter, and (ii) the consolidating balance sheets and statements of
income and cash flows of Borrower and its Subsidiaries as at the end of such
fiscal quarter, all in reasonable detail, and presented in a manner comparing
such figures for the corresponding period in the preceding fiscal year, and
certified by an authorized financial officer of Borrower as fairly presenting
the financial condition, results of operations and cash flows of Borrower and
its Subsidiaries in accordance with generally accepted accounting principles,
consistently applied, as at such date and for such periods, subject only to
normal year-end-accruals and audit adjustments;

 

(c) Subsequent to the Borrowing Base Start Date, (i) as soon as available, but
in no event later than 15 days after and as of the end of each month, a
Borrowing Base Certificate, an aged listing of accounts receivable and accounts
payable, and a reconciliation of accounts. Notwithstanding the foregoing, at any
time an Advance is made under the Line of Credit, Borrower shall immediately
provide to Bank in connection with its request for such Advance the foregoing
information for the most recently ended month for which such information is
available (to the extent such information shall not have been previously
provided to Bank) and, regardless of whether such Advance remains outstanding as
of any such date, for and as of the last day of the month in which such Advance
is made and for any month thereafter during which all or any portion of such
Advance remains outstanding, and (ii) not later than 90 days after and as of the
end of each fiscal year, a list of the name and addresses of all account debtors
of each Borrowing Base Party;

 

(d) contemporaneously with each annual and quarterly financial statement of
Borrower required hereby, a certificate of the president or chief financial
officer of Borrower that said financial statements are accurate and that there
exists no Event of Default nor any condition, act or event which with the giving
of notice or the passage of time or both would constitute an Event of Default;

 

(e) As soon as available, but in no event later than 30 days after the first day
of each fiscal year, a budget and projection by fiscal quarter for that fiscal
year including projected consolidated and consolidating balance sheets,
statements of income and cash flows of Borrower and its Subsidiaries, all in
reasonable detail, and setting forth in each case in comparative form,
consolidating and consolidated figures from the corresponding period in the
prior fiscal year;

 

(f) Promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which Borrower may file or be required to file with the
Securities and Exchange Commission (or any

 

-19-



--------------------------------------------------------------------------------

other governmental agency or authority succeeding to the function and operations
of the Securities and Exchange Commission);

 

 

(g) Promptly upon receipt thereof, copies of any audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of Borrower or any Subsidiary by
independent accountants in connection with the accounts or books of Borrower of
any of its Subsidiaries, or any annual, interim or special audit of any of them;
and

 

(h) from time to time such other information as Bank may reasonably request.

 

Section 5.4 COMPLIANCE. Preserve and maintain, and cause each other Loan Party
to preserve and maintain, all licenses, permits, governmental approvals, rights,
privileges and franchises necessary for the conduct of its business; conduct,
and cause each Guarantor to conduct, its business in an orderly and regular
manner; and comply, and cause such Guarantor to comply, with the provisions of
all documents pursuant to which it is organized and/or which govern its
continued existence and with the requirements of all laws, rules, regulations
and orders of any governmental authority applicable to it and/or its business.

 

Section 5.5 INSURANCE. Maintain and keep in force, and cause each other Loan
Party to maintain and keep in force, insurance of the types and in amounts
customarily carried in lines of business similar to that of Borrower and the
Guarantors, including but not limited to fire, extended coverage, public
liability, flood, property damage and workers’ compensation, with all such
insurance carried with companies and in amounts satisfactory to Bank, and
deliver to Bank from time to time at Bank’s request schedules setting forth all
insurance then in effect.

 

Section 5.6 FACILITIES. Keep, and cause each other Loan Party to keep, all
properties useful or necessary to keep its business in good repair and
condition, and from time to time make necessary repairs, renewals and
replacements thereto so that such properties shall be fully and efficiently
preserved and maintained.

 

Section 5.7 TAXES AND OTHER LIABILITIES. Pay and discharge when due, and cause
each other Loan Party to pay and discharge when due, any and all indebtedness,
obligations, assessments and taxes, both real or personal, including Federal and
state income taxes and state and local property taxes and assessments, except
such (a) as Borrower or any other Loan Party may in good faith contest or as to
which a bona fide dispute may arise, and (b) for which Borrower or any other
Loan Party has made provision, to Bank’s satisfaction, for eventual payment
thereof in the event Borrower or any other Loan Party is obligated to make such
payment.

 

Section 5.8 LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower or any other Loan Party with a
claim in excess of $150,000.00.

 

-20-



--------------------------------------------------------------------------------

 

Section 5.9 FINANCIAL CONDITION. Maintain the consolidated financial condition
of Borrower and its Subsidiaries as follows using generally accepted accounting
principles consistently applied and used consistently with prior practices
(except to the extent modified by the definitions herein):

 

(a) Quick Ratio at all times greater than 1.5:1.0, with “Quick Ratio” defined as
the aggregate of unrestricted domestic cash, unrestricted domestic marketable
securities and receivables readily convertible into cash divided by total
current liabilities. In calculating the foregoing, outstanding Advances on the
Line of Credit shall be deemed current liabilities.

 

(b) Leverage Ratio not greater than 0.75 to 1.00 at any time, with “Leverage
Ratio” defined as Total Liabilities divided by Tangible Net Worth. For purposes
of the foregoing, “Total Liabilities” shall mean the aggregate of current
liabilities and non-current liabilities less subordinated debt and “Tangible Net
Worth” shall mean the aggregate of consolidated stockholders’ equity of Borrower
and its Subsidiaries plus subordinated debt less any intangible assets.

 

(c) EBITDA not less than negative $2,000,000.00 as of the end of the fiscal
quarter ending September 30, 2002, not less than $1,200,000.00 as of the end of
the fiscal quarter ending December 31, 2002, and not less than $1,100,000.00 as
of the end of the fiscal quarter ending March 31, 2003, with “EBITDA” defined as
net income plus income tax expense, (or less any income tax benefit), plus
interest expense (net of capitalized interest expense), plus depreciation
expense, plus amortization expense, plus losses on asset sales, minus gains on
asset sales, plus extraordinary losses, minus extraordinary gains.

 

Section 5.10 NOTICE TO BANK. Promptly (but in no event more than five (5) days
after the occurrence of each such event or matter) give written notice to Bank
in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower or any other Loan Party; (c) the occurrence
and nature of any Reportable Event or Prohibited Transaction, each as defined in
ERISA, or any funding deficiency with respect to any Plan; (d) any termination
or cancellation of any insurance policy which Borrower or any other Loan Party
is required to maintain, or any uninsured or partially uninsured loss through
liability or property damage, or through fire, theft or any other cause
affecting Borrower’s or any other Loan Party’s property in excess of an
aggregate of $100,000.00; or (e) the acquisition by Borrower or any other Loan
Party of any other Loan Party or Subsidiary or other affiliate.

 

ARTICLE 6

NEGATIVE COVENANTS

 

Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or

 

-21-



--------------------------------------------------------------------------------

 

unliquidated) of Borrower to Bank under any of the Loan Documents remain
outstanding, and until payment in full of all obligations of Borrower subject
hereto, Borrower will not without Bank’s prior written consent:

 

Section 6.1 USE OF FUNDS. Use any of the proceeds of any of the Line of Credit
except for the purposes stated in Article 2 hereof.

 

Section 6.2 CAPITAL EXPENDITURES. Make, or permit any Guarantor to make, any
additional investment in fixed assets during the period from June 1, 2001
through and including May 29, 2003 in excess of an aggregate of $6,000,000.00
for Borrower and all Guarantors combined, it being understood that the use of
restricted cash associated with the expansion of Borrower’s Beverly,
Massachusetts facility shall not be subject to this covenant.

 

Section 6.3 LEASE EXPENDITURES. Incur, or permit any Guarantor to incur,
operating lease expense in any fiscal year which, in the aggregate, exceeds the
consolidated operating lease expense of Borrower and all Guarantors for the
previous fiscal year by more than $500,000.00.

 

Section 6.4 OTHER INDEBTEDNESS. Create, incur, assume or permit to exist, or
permit any other Loan Party to create, incur, assume or permit to exist, any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower to Bank and (b) any
other liabilities of Borrower or any other Loan Party existing as of, and
disclosed to Bank prior to, the date hereof.

 

Section 6.5 MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or consolidate
with, or permit any other Loan Party to merge into or consolidate with, any
other entity; make, or permit any other Loan Party to make, any substantial
change in the nature of its business as conducted as of the date hereof; acquire
all or substantially all of the assets of any other entity; nor sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of its
assets except (a) in the ordinary course of its business and (b) any of the
foregoing by and among the Loan Parties with one another so long as after giving
effect thereto the Liens of Bank on any assets affected thereby shall remain in
full force and effect and with the same priority as immediately before such
action.

 

Section 6.6 GUARANTIES. Guarantee or become liable, or permit any other Loan
Party to guarantee or become liable, in any way as surety, endorser (other than
as endorser of negotiable instruments for deposit or collection in the ordinary
course of business), accommodation endorser or otherwise for, nor pledge or
hypothecate any assets of Borrower as security for, any liabilities or
obligations of any other person or entity, except any of the foregoing in favor
of Bank.

 

Section 6.7 LOANS, ADVANCES, INVESTMENTS. Make, or permit any other Loan Party
to make, any loans or advances to or investments in any person or entity, except
(i) any of the foregoing existing as of, and disclosed to Bank prior to, the
date hereof and (ii) any of the

 

-22-



--------------------------------------------------------------------------------

foregoing made by Borrower or any other Loan Party not to exceed an aggregate
principal amount of $1,000,000 at any time outstanding (with investments for
this purpose valued at their original cost or book value, whichever is higher).

 

Section 6.8 PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist, or
permit any other Loan Party to mortgage, pledge, grant or permit to exist, a
security interest in, or Lien upon, all or any portion of its assets now owned
or hereafter acquired, except any of the foregoing (a) in favor of Bank or (b)
which is existing as of, and disclosed to Bank in writing prior to, the date
hereof.

 

Section 6.9 DIVIDENDS: DISTRIBUTIONS. Declare or pay, or permit any other Loan
Party to declare or pay, any dividend or distribution either in cash, stock or
any other property, on Borrower’s or such Loan Party’s stock now or hereafter
outstanding; except for dividends, distributions and redemptions which (a) are
made in compliance with applicable law, (b) are made when no Event of Default
exists hereunder, and when no condition, event or act exists which, with the
giving of notice or the passage of time, or both, would constitute such an Event
of Default, and (c) would not result in an Event of Default hereunder.

 

ARTICLE 7

EVENTS OF DEFAULT

 

Section 7.1 The occurrence of any of the following shall constitute an “Event of
Default” under this Agreement:

 

(a) Borrower shall fail to pay within five (5) days of when due any principal,
interest, fees or other amounts payable under any of the Loan Documents.

 

(b) Any financial statement or certificate furnished to Bank in connection with,
or any representation or warranty made by Borrower or any other Loan Party under
this Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.

 

(c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of twenty (20) days from its occurrence.

 

(d) Any default in the payment or performance of any obligation, or any defined
event of default, under the terms of any contract or instrument (other than any
of the Loan Documents) pursuant to which Borrower or any other Loan Party has
incurred any debt or other liability to Bank.

 

-23-



--------------------------------------------------------------------------------

 

(e) Any default in the payment or performance of any obligation, or any defined
event of default, under the terms of any contract or instrument pursuant to
which Borrower or any other Loan Party has incurred any debt or other liability
to any person or entity, whether such debt or other liability shall be for
borrowed money, the purchase or lease of property or the guaranty of any present
or future indebtedness for borrowed money or the purchase or lease of property,
on its part to be paid and the effect of such default is to cause, or to permit
such person or entity to cause, such debt or other liability to become due prior
to any stated maturity, provided that the aggregate amount of all such debt and
other liabilities as to which such a default shall occur and be continuing
exceeds $100,000.00.

 

(f) The filing of a notice of judgment Lien against Borrower or any other Loan
Party; or the recording of any abstract of judgment against Borrower or any
other Loan Party in any county in which Borrower or such Loan Party has an
interest in real property; or the service of a notice of levy and/or of a writ
of attachment or execution, or other like process, against the assets of
Borrower or any other Loan Party; or the entry of a judgment against Borrower or
any other Loan Party; provided, however, that such judgments, Liens, levies,
writs, executions and other process involve debts of or claims against Borrower
or such Loan Party in excess of $100,000.00, individually or in the aggregate,
for all such judgments, Liens, levies, writs, executions and other process
against Borrower and other Loan Parties combined, and within twenty (20) days
after the creation thereof, or at least ten (10) days prior to the date on which
any assets could be lawfully sold in satisfaction thereof, such debt or claim is
not satisfied but stayed pending appeal and insured against in a manner
satisfactory to Bank.

 

(g) Borrower or any other Loan Party shall become insolvent, or shall suffer or
consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower or any other Loan Party shall file a voluntary petition in
bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the Bankruptcy Reform Act,
Title 11 of the United States Code, as amended or recodified from time to time
(“Bankruptcy Code”), or under any state or Federal law granting relief to
debtors, whether now or hereafter in effect; or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
Federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any other Loan Party, or Borrower or
any such Loan Party shall file an answer admitting the jurisdiction of the court
and the material allegations of any involuntary petition; or Borrower or any
other Loan Party shall be adjudicated a bankrupt, or an order for relief shall
be entered against Borrower or any other Loan Party by any court of competent
jurisdiction under the Bankruptcy Code or any other applicable state or Federal
law relating to bankruptcy, reorganization or other relief for debtors.

 

(h) There shall exist or occur any event or condition which Bank in good faith
believes impairs, or is substantially likely to impair, the prospect of payment
or performance by Borrower or any other Loan Party of its respective obligations
under any of the Loan Documents.

 

-24-



--------------------------------------------------------------------------------

 

(i) The dissolution or liquidation of Borrower or any other Loan Party or any of
their directors, stockholders or members shall take action seeking to effect the
dissolution or liquidation of Borrower or such Loan Party.

 

 

(j) The sale, transfer, hypothecation, assignment or encumbrance, whether
voluntary, involuntary or by operation of law, without Bank’s prior written
consent, of all or any part of or interest in any Real Property Collateral
required hereby.

 

Section 7.2 REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank’s option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including the right to resort to any or all security for the
Line of Credit and to exercise any or all of the rights of a beneficiary or
secured party pursuant to applicable law. In addition, Bank shall have no
obligation to permit further borrowings hereunder if Borrower fails to pay when
due any principal, interest, fees or other amounts payable under any of the Loan
Documents, notwithstanding that an Event of Default has not yet occurred under
Section 6.1(a) above. All rights, powers and remedies of Bank may be exercised
at any time by Bank and from time to time after the occurrence of an Event of
Default, are cumulative and not exclusive, and shall be in addition to any other
rights, powers or remedies provided by law or equity.

 

ARTICLE 8

MISCELLANEOUS

 

Section 8.1 NO WAIVER. No delay, failure or discontinuance of Bank in exercising
any right, power or remedy under any of the Loan Documents shall affect or
operate as a waiver of such right, power or remedy; nor shall any single or
partial exercise of any such right, power or remedy preclude, waive or otherwise
affect any other or further exercise thereof or the exercise of any other right,
power or remedy. Any waiver, permit, consent or approval of any kind by Bank of
any breach of or default under any of the Loan Documents must be in writing and
shall be effective only to the extent set forth in such writing.

 

-25-



--------------------------------------------------------------------------------

 

Section 8.2 NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

 

BORROWER:

DATUM INC.

9975 Toledo Way

Irvine, California 92618

Attention: Robert J. Krist

Vice President/Chief Financial Officer

Telecopier: (949) 598-7555

Telephone: (949) 598-7501

BANK:

WELLS FARGO BANK, NATIONAL ASSOCIATION

2030 Main Street, Suite 900

Irvine, California 92614

Attention: Datum Account Officer

Telecopier: (949) 261-1830

Telephone: (949) 251-4195

 

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.

 

Section 8.3 COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys’ fees (to include outside
counsel fees and all allocated costs of Bank’s in-house counsel), incurred by
Bank in connection with (a) the negotiation and preparation of this Agreement
and the other Loan Documents, Bank’s continued administration hereof and
thereof, and the preparation of any amendments and waivers hereto and thereto,
(b) the enforcement of Bank’s rights and/or the collection of any amounts which
become due to Bank under any of the Loan Documents and/or the Existing Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents and/or the Existing Loan Documents, including any
action for declaratory relief, and including any of the foregoing incurred in
connection with any bankruptcy proceeding relating to Borrower or any other Loan
Party.

 

 

Section 8.4 SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon

 

-26-



--------------------------------------------------------------------------------

and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interest hereunder without Bank’s prior
written consent. Bank reserves the right to sell, assign, transfer, negotiate or
grant participations in all or any part of, or any interest in, Bank’s rights
and benefits under each of the Loan Documents. In connection therewith, Bank may
disclose all documents and information which Bank now has or may hereafter
acquire relating to the Line of Credit, Borrower or its business, any other Loan
Party or the business of such Loan Party, or any Collateral required hereunder.

 

Section 8.5 ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to the Line of Credit and supersede all prior negotiations, communications,
discussions and correspondence concerning the subject matter hereof. This
Agreement may be amended or modified only by a written instrument executed by
each party hereto.

 

Section 8.6 NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.

 

Section 8.7 TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.

 

Section 8.8 SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall
be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.

 

Section 8.9 COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.

 

Section 8.10 GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

Section 8.11 INDEMNITY BY BORROWER. Borrower agrees to indemnify, save and hold
harmless Bank and its directors, officers, agents, attorneys and employees
(collectively, the “Indemnitees”) from and against: (a) Any and all claims,
demands, actions or causes of action that are asserted against any Indemnitee if
the claim, demand, action or cause of action arises out of or relates to the
relationship between Borrower and Bank under any of the Loan Documents or the
transactions contemplated thereby; (b) Any and all administrative or
investigative proceedings by any governmental agency or authority arising out of
or related to any claim, demand, action or cause of action described in clause
(a) above; and (c) Any and all liabilities,

 

-27-



--------------------------------------------------------------------------------

losses, costs or expenses (including reasonable attorneys’ fees and
disbursements and other professional services) that any Indemnitee suffers or
incurs as a result of the assertion of any of the foregoing; provided that no
Indemnitee shall be entitled to indemnification for any loss caused by its own
or its employees’ or agents’ gross negligence or willful misconduct. Each
Indemnitee is authorized to employ counsel in enforcing its rights hereunder and
in defending against any claim, demand, action, cause of action or
administrative or investigative proceeding covered by this Section 8.11;
provided that the Indemnitees as a group may retain only one law firm to
represent them with respect to any such matter unless there is, under applicable
standards of professional conduct, conflict on any significant issue between the
positions of any two or more Indemnitees. Any obligation or liability of
Borrower to any Indemnitee under this Section 8.11 shall be and hereby is
covered and secured by the Loan Documents and the Collateral referred to in
Section 2.7 and shall survive the expiration or termination of this Agreement
and the repayment of the Line of Credit and the payment and performance of all
other obligations owed to Bank.

 

Section 8.12 NONLIABILITY OF BANK. Borrower acknowledges and agrees that:

 

(a) Any inspections of Collateral made by Bank are for purposes of
administration of the Line of Credit only and Borrower is not entitled to rely
upon the same;

 

(b) By accepting or approving anything required to be observed, performed,
fulfilled or given to Bank pursuant to the Loan Documents, including any
certificate, financial statement, insurance policy or other document, Bank shall
not be deemed to have warranted or represented the sufficiency, legality,
effectiveness or legal effect of the same, or of any term, provision or
condition thereof, and such acceptance or approval thereof shall not constitute
a warranty or representation to anyone with respect thereto by Bank;

 

(c) The relationship between Borrower and Bank in connection with this Agreement
and the other Loan Documents is, and shall at all times remain, solely that of a
borrower and lender; Bank shall not under any circumstance be construed to be a
partner or joint venturer of Borrower; Bank shall not under any circumstances be
deemed to be in a relationship of confidence or trust or a fiduciary
relationship with Borrower, or to owe any fiduciary duty to Borrower as a result
of the transactions arising under this Agreement and the other Loan Documents;
Bank does not undertake or assume any responsibility or duty to Borrower to
select, review, inspect, supervise, pass judgment upon or inform Borrower of any
matter in connection with its property, any Collateral held by Bank or the
operations of Borrower; Borrower shall rely entirely upon its own judgment with
respect to such matters; and any review, inspection, supervision, exercise of
judgment or supply of information undertaken or assumed by Bank in connection
with such matters is solely for the protection of Bank and neither Borrower nor
any other person or entity is entitled to rely thereon; and

 

(d) Bank shall not be responsible or liable to any person or entity for any
loss, damage, liability or claim of any kind relating to injury or death to
persons or damage to property caused by the actions, inaction or negligence of
Borrower and Borrower hereby indemnifies and

 

-28-



--------------------------------------------------------------------------------

holds Bank harmless from any such loss, damage, liability or claim.

 

Section 8.13 FURTHER ASSURANCES. Borrower shall, at its expense and without
expense to Bank, do, execute and deliver such further acts and documents as Bank
from time to time reasonably requires for the assuring and confirming unto Bank
of the rights hereby created or intended now or hereafter so to be, or for
carrying out the intention or facilitating the performance of the terms of any
Loan Document, or for assuring the validity, perfection, priority or
enforceability of any Lien under any Loan Document.

 

Section 8.14 CONFLICTING PROVISIONS. The provisions of this Agreement are not
intended to supersede the provisions of the other Loan Documents but shall be
construed as supplemental thereto. However, in the event of any actual
irreconcilable conflict between the provisions hereof and any provisions of the
other Loan Documents, it is intended that the provisions of this Agreement shall
control; provided that the inclusion of provisions in such other Loan Documents
which are not addressed in this Agreement shall not be deemed a conflict with
this Agreement. The foregoing shall apply with respect to all Loan Documents,
whether executed and delivered by Borrower or by any third-party.

 

Section 8.15 CONTINUED EXISTING EFFECTIVENESS OF CERTAIN EXISTING LOAN
DOCUMENTS. Each of the Existing Loan Documents (other than the Existing Credit
Agreement, Existing Note and any other Existing Loan Document that has been (or
will be) expressly superseded, replaced or otherwise restated by a “Loan
Document”, either as previously executed in connection with a prior amendment or
as executed in connection herewith) shall continue in full force and effect and
shall, as of the effective date hereof, be deemed to be a “Loan Document” as
such term is used and defined in this Agreement.

 

Section 8.16 ARBITRATION.

 

(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way (i) the loan and related Loan Documents which are the subject of this
Agreement and its negotiation, execution, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

 

(b Governing Rules. Any arbitration proceeding will (i) proceed in a location in
Los Angeles, California selected by the American Arbitration Association
(“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of the United
States Code), notwithstanding any conflicting choice of law provision in any of
the documents between the parties; and (iii) be conducted by the AAA, or such
other administrator as the parties shall mutually agree upon, in accordance with
the AAA’s commercial dispute resolution procedures, unless the claim or
counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures

 

-29-



--------------------------------------------------------------------------------

for large, complex commercial disputes (the commercial dispute resolution
procedures or the optional procedures for large, complex commercial disputes to
be referred to, as applicable, as the “Rules”). If there is any inconsistency
between the terms hereof and the Rules, the terms and procedures set forth
herein shall control. Any party who fails or refuses to submit to arbitration
following a demand by any other party shall bear all costs and expenses incurred
by such other party in compelling arbitration of any dispute. Nothing contained
herein shall be deemed to be a waiver by any party that is a bank of the
protections afforded to it under 12 U.S.C. §91 or any similar applicable state
law.

 

(c No Waiver of Provisional Remedies. The arbitration requirement does not limit
the right of any party to obtain provisional or ancillary remedies before,
during or after the pendency of any arbitration proceeding. This exclusion does
not constitute a waiver of the right or obligation of any party to submit any
dispute to arbitration or reference hereunder.

 

(d Arbitrator Qualifications and Powers. Any arbitration proceeding in which the
amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of California and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the California Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

 

(e Discovery. In any arbitration proceeding discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date and within 180 days of the filing of the
dispute with the AAA. Any requests for an extension of the discovery periods, or
any discovery disputes, will be subject to final

 

-30-



--------------------------------------------------------------------------------

determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

 

        (f) Class Proceedings and Consolidations. The resolution of any dispute
arising pursuant to the terms of this Agreement shall be determined by a
separate arbitration proceeding and such dispute shall not be consolidated with
other disputes or included in any class proceeding.

 

        (g) Payment Of Arbitration Costs And Fees. The arbitrator shall award
all costs and expenses of the arbitration proceeding.

 

        (h) Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

 

-31-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.

 

DATUM INC.,

a Delaware corporation

By:

 

/s/ Robert J. Krist      

--------------------------------------------------------------------------------

   

     Name: Robert J. Krist

     Title: Vice President Chief Financial Officer

By:

 

/s/ Erik H. van der Kaay

--------------------------------------------------------------------------------

   

     Name: Erik H. van der Kaay

     Title: President and Chief Executive Officer

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

/s/         

--------------------------------------------------------------------------------

   

For Stephen M. Amendt, Vice President

 

-32-



--------------------------------------------------------------------------------

SCHEDULE 2.1(d)

 

EXISTING LETTERS OF CREDIT

 

Letter of Credit Number

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

Systems Letter of Credit

  

$2,698,596.00

(L/C #NZS397426)

    

NZS340416

  

$     18,069.45

NZS424719

  

$     69,784.00

NZS434902

  

$     34,520.00

NZS436398

  

$       1,107.14

NZS438156

  

$     14,559.90

NZS438155

  

$     17,966.26

NZS438164

  

$   104,567.22

NZS438097

  

$     77,719.80

TOTAL

  

$3,036,889.77

 

-33-



--------------------------------------------------------------------------------

SCHEDULE 3.11

 

DIVISIONS, TRADE NAMES, ETC.

 

A.   TRADE NAMES AND TRADE STYLES

 

Datum TT&M

Bancomm

Efratom

Datum—Irvine

Datum—Austin

Datum—Beverly

Datum—San Jose

Datum—Lexington

Datum Trusted Time Division

E—Business Solutions

 

B.   DIVISIONS

 

Bancomm—Timing Division

 

-34-